Dismissed and Memorandum Opinion filed January 12, 2006








Dismissed and Memorandum Opinion filed January 12,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-01173-CV
____________
 
KENNETH W. DOUGHERTY,
Appellant
 
V.
 
J. DAVID YOUNG,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No.
818809
 

 
M E M O R A N D U M  O P I N I O N
This appeal is from a judgment signed August 8, 2005.  The notice of appeal was filed on November
13, 2005.  To date, our records show that
appellant has neither established indigence nor 
paid the $125.00 appellate filing fee. 
See Tex. R. App. P. 5
(requiring
payment of fees in civil cases unless indigent); Tex. R. App.
P. 20.1 (listing requirements for establishing indigence); see also Order Regarding Fees Charged in Civil Cases in the Supreme Court
and the Courts of Appeals, Misc. Docket No. 98-9120 (Tex. Jul. 21, 1998)
(listing fees in court of appeals); Tex.
Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 




After being given the requisite ten-days= notice that this
appeal was subject to dismissal, appellant did not respond. 
See Tex. R. App. P.
42.3.  Accordingly, the appeal is ordered
dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
 
Judgment rendered and Memorandum
Opinion filed January 12, 2006.
Panel consists of Justices Fowler,
Edelman, and Guzman.